DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 09/19/2022. 
Acknowledgement is made to the amendment of claims 11, 12, 14, 20, .
Acknowledgement is made to the cancellation of claims 1-10. 
Acknowledgement is made to the newly added claims 21-30.
Any claims listed above as cancelled have sufficiently overcome any rejections set forth in any of the prior office actions.
Claims 11-30 are pending. A complete action on the merits appears below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 13-16, 18-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0196740 A1 to Mallin et al. (herein after “Mallin”) in view of U.S. Patent Publication No. 2012/0035601 A1 to Wittenberger (herein after “Wittenberger”).
Regarding claim 11, Mallin teaches an intraluminal ablation catheter (Fig. 1; medical device 12) comprising: 
a proximal manifold (Fig. 5A; manifold 89); 
an elongate shaft (Fig. 1; elongate body 15) coupled to the proximal manifold (¶[0039] discusses the distal end of the device as being in fluid communication with a coolant supply through a manifold), the elongate shaft comprising at least one lumen (¶[0028] discusses the elongate body as including one or more lumens for mechanical, electrical, and/or fluid communication), 
wherein the at least one lumen comprises a fluid infusion lumen (Fig. 1; medical device 12 may include an elongate shaft 42 at least partially disposed within a portion of the elongate body 15; the shaft 42 may define an inner balloon fluid deliver lumen that is in fluid communication with the coolant supply 24), 
wherein the elongate shaft comprises a central longitudinal axis extending along its length (¶[0035 discusses the elongate body as having a longitudinal axis); 
an inner expandable member (Fig. 2; inner balloon 18), a proximal end portion (Fig. 2; proximal portion 54) of the inner expandable member being in fluid communication with the fluid infusion lumen (¶[0031] discusses the inner balloon as having an interior chamber 58 that contains fluid dispersed from the inner balloon fluid delivery conduit defined by or located in the shaft 42), 
wherein the fluid infusion lumen is configured to infuse cooling fluid into the inner expandable member (¶[0031] discusses the fluid dispersed in the interior chamber of the inner balloon as being a coolant); and 
an outer expandable member (Fig. 2-3; outer balloon 20) surrounding the inner expandable member (¶[0032] discusses the outer balloon as being disposed about the inner balloon), and 
wherein the inner expandable member comprises a plurality of outlet orifices (Fig. 3; coolant ejection ports 80 located on splines 22; [0009] discusses the plurality of ports being located on the spline located along the length of the first balloon, the first balloon disposed within the second balloon) each configured to direct cooling fluid from the inner expandable member toward a surface of the outer expandable member to facilitate cooling (¶[0034] discusses the coolant as being ejected from the plurality of ports into the interstitial space between the balloons, so as to contact the inner surface of the outer balloon and inflate the outer balloon).
However, Mallin fails to teach the catheter wherein the outer expandable member comprises at least one electrode, the cooling fluid being directed toward the at least one electrode.
Wittenberger teaches a medical device and system for ablation procedures having an inner balloon and an outer balloon, with cryogenic fluid being used to expand the balloons (¶Abstract, [0003]). Wittenberger discusses cryotreatment devices as utilizing a variety of ablation assemblies to create lesions or other anatomical effects that disrupt or block electrical pathways through the targeted tissue (¶[0005]).
Wittenberger further teaches this medical device having a plurality of electrodes on the outer expandable member (¶Abstract) and the cooling fluid being directed toward the at least one electrode, as the flow of fluid is directed toward the inner surface of the outer balloon (Fig. 1-2; the fluid is shown as flowing through the outer balloon, the electrodes being shown as located on the surface of the outer balloon ¶[0029]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Wittenberger into the device of Mallin for the purpose of creating lesions to treat, for example, cardiac arrhythmias, as a known ablation treatment involves both cooling and ablating tissue (¶[0005]- [0007]). 
Regarding claim 13, Mallin further teaches the ablation catheter of Claim 11, wherein the inner expandable member comprises an inflatable member (¶[0026] discusses the inner balloon as being inflatable), and wherein the outer expandable member comprises an inflatable member (¶[0034] discusses the outer balloon as being inflatable).  
Regarding claim 14, Wittenberger further teaches the ablation catheter of Claim 11, wherein the at least one electrode comprises four electrodes (¶[0036] discusses the device as teaching specifically four electrodes as a suitable number of electrodes), wherein a first electrode and a second electrode of the four electrodes are located within a first circumferential cross-section along the outer expandable member at a first axial distance from a distal end of the outer expandable member and are located in opposite quadrants from each other about the central longitudinal axis of the elongate shaft when the outer expandable member is in an expanded configuration, and wherein a third electrode and a fourth electrode of the four electrodes are located within a second circumferential cross-section along the outer expandable member at a second axial distance from the distal end of the outer expandable member and are located in opposite quadrants from each other about the central longitudinal axis of the elongate shaft when the outer expandable member is in the expanded configuration, wherein the second axial distance is different from the first axial distance (Fig. 4; each of the four electrodes 24 are shown as being equidistant, so that each electrode is separated by 90 degrees from each adjacent electrode).  
Regarding claim 15, Wittenberger further teaches the ablation catheter of Claim 14, wherein the first electrode and the second electrode are located 180 degrees apart circumferentially from each other about the central longitudinal axis of the elongate shaft, and wherein the third electrode and the fourth electrode are located 180 degrees apart circumferentially from each other about the central longitudinal axis of the elongate shaft (Fig. 4; each of the four electrodes 24 are shown as being equidistant, so that each electrode is separated by 90 degrees from each adjacent electrode).  
Regarding claim 16, Wittenberger further teaches the ablation catheter of Claim 15, wherein the third and fourth electrodes are each circumferentially offset from the first and second electrodes by 90 degrees (Fig. 4; each of the four electrodes 24 are shown as being equidistant, so that each electrode is separated by 90 degrees from each adjacent electrode).  
Regarding claim 18, Mallin teaches the ablation catheter of Claim 11, wherein the inner expandable member comprises a balloon (Fig. 1; inner balloon 18).  
Regarding claim 19, Mallin teaches the ablation catheter of Claim 11, wherein the outer expandable member comprises a balloon (Fig. 1; outer balloon 20).  
Regarding claim 20, Wittenberger further teaches the ablation catheter of Claim 11, wherein the at least one electrodes comprises a plurality of electrodes spaced apart axially and radially (¶[0043]; Fig. 3E; displays a side perspective of the electrodes, wherein the effective portions of the electrodes are shown as being spaced apart both along the length of the balloon and along the circumference of the balloon).  
Regarding claim 21, Mallin teaches an intraluminal ablation catheter (Fig. 1; medical device 12) comprising: -3-Application No.: 16/727264 Filing Date:December 26, 2019 
an elongate shaft (Fig. 1; elongate body 15) comprising at least one fluid lumen (¶[0028] discusses the elongate body as including one or more lumens for mechanical, electrical, and/or fluid communication); and 
a first expandable member (Fig. 2-3; outer balloon 20) coupled to a distal end of the elongate shaft; 
a second expandable member (Fig. 2; inner balloon 18), located within the first expandable member, fluidly coupled to the at least one fluid lumen of the elongate shaft (¶[0031] discusses the inner balloon as having an interior chamber 58 that contains fluid dispersed from the inner balloon fluid delivery conduit defined by or located in the shaft 42) and comprising one or more openings  (Fig. 3; coolant ejection ports 80 located on splines 22; [0009] discusses the plurality of ports being located on the spline located along the length of the first balloon, the first balloon disposed within the second balloon) positioned adjacent to the first expandable member, 
wherein the one or more openings are adapted to direct a jet of fluid toward the first expandable member when fluid is introduced into the second expandable member through the at least one fluid lumen, and wherein the jet of fluid enables effective cooling of the first expandable member (¶[0034] discusses the coolant as being ejected from the plurality of ports into the interstitial space between the balloons, so as to contact the inner surface of the outer balloon and inflate the outer balloon).
However, Mallin fails to teach the first expandable member as including multiple electrodes.
Wittenberger teaches a medical device and system for ablation procedures having an inner balloon and an outer balloon, with cryogenic fluid being used to expand the balloons (¶Abstract, [0003]). Wittenberger discusses cryotreatment devices such as this as utilizing a variety of ablation assemblies to create lesions or other anatomical effects that disrupt or block electrical pathways through the targeted tissue (¶[0005]).
Wittenberger further teaches this medical device having a plurality of electrodes on the outer expandable member (¶Abstract) and the cooling fluid being directed toward the at least one electrode, as the flow of fluid is directed toward the inner surface of the outer balloon (Fig. 1-2; the fluid is shown as flowing through the outer balloon, the electrodes being shown as located on the surface of the outer balloon ¶[0029]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Wittenberger into the device of Mallin for the purpose of creating lesions to treat, for example, cardiac arrhythmias, as a known ablation treatment involves both cooling and ablating tissue (¶[0005]- [0007]). 
Regarding claim 22, Mallin teaches the ablation catheter of Claim 21, wherein expansion of the second expandable member results in expansion of the first expandable member (¶[0035] discusses the inflation of the inner balloon as causing the outer balloon to expand).  
Regarding claim 23, Mallin teaches the ablation catheter of Claim 22, wherein the first and second expandable members are separated, at least in part, by the fluid (¶[0034] discusses the interstitial space as being located between the inner and outer balloons and filled with ejected coolant).  
Regarding claim 24, Mallin teaches ablation catheter of Claim 21, wherein the first expandable member comprises an inflatable member (¶[0026] discusses the inner balloon as being inflatable) and wherein the second expandable member comprises an inflatable member (¶[0034] discusses the outer balloon as being inflatable).  
Regarding claim 25, Mallin teaches an intraluminal ablation catheter (Fig. 1; medical device 12) configured for delivery of energy sufficient to circumferentially ablate perivascular nerves from an intravascular location without causing a circumferential lesion of a vessel wall, the ablation catheter comprising: 
an elongate shaft (Fig. 1; elongate body 15) comprising multiple lumens (¶[0028] discusses the elongate body as including one or more lumens for mechanical, electrical, and/or fluid communication), 
an inner expandable member (Fig. 2; inner balloon 18) coupled to the elongate shaft, the inner expandable member being in fluid communication with a fluid inlet lumen of the elongate shaft (¶[0031] discusses the inner balloon as having an interior chamber 58 that contains fluid dispersed from the inner balloon fluid delivery conduit defined by or located in the shaft 42); and 
an outer expandable member (Fig. 2-3; outer balloon 20) coupled to the elongate shaft and surrounding the inner expandable member. 
However, Mallin fails to teach the outer expandable member as being an outer expandable electrode support structure wherein the outer expandable electrode support structure comprises a plurality of electrodes arranged in an electrode pattern designed to effect circumferential ablation of perivascular nerves from an intravascular location without causing a circumferential lesion of a vessel wall, and -4-Application No.: 16/727264 Filing Date:December 26, 2019wherein the plurality of electrodes located on the outer expandable electrode support structure have both a radial and axial separation.  
Wittenberger teaches a medical device and system for ablation procedures having an inner balloon and an outer balloon, with cryogenic fluid being used to expand the balloons (¶Abstract, [0003]). Wittenberger discusses cryotreatment devices as utilizing a variety of ablation assemblies to create lesions or other anatomical effects that disrupt or block electrical pathways through the targeted tissue (¶[0005]).
Wittenberger further teaches this medical device having a plurality of electrodes on the outer expandable member (¶Abstract), the outer expandable member as being an outer expandable electrode support structure wherein the outer expandable electrode support structure comprises a plurality of electrodes arranged in an electrode pattern designed to effect circumferential ablation of perivascular nerves from an intravascular location without causing a circumferential lesion of a vessel wall, and -4-Application No.: 16/727264 Filing Date:December 26, 2019wherein the plurality of electrodes located on the outer expandable electrode support structure have both a radial and axial separation (¶[0043]; Fig. 3E; displays a side perspective of the electrodes, wherein the effective portions of the electrodes are shown as being spaced apart both along the length of the balloon and along the circumference of the balloon).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Wittenberger into the device of Mallin for the purpose of creating lesions to treat, for example, cardiac arrhythmias, as a known ablation treatment involves both cooling and ablating tissue (¶[0005]- [0007]). 
Regarding claim 26, Mallin teaches the ablation catheter of Claim 25, wherein the outer expandable electrode support structure comprises a polymeric material such that the outer expandable electrode support structure is inflatable (¶[0033] discusses the inner and outer balloons as being composed of polymeric materials).  
Regarding claim 27, Mallin teaches the ablation catheter of Claim 25, wherein the inner expandable member comprises multiple openings positioned adjacent the surface of the outer expandable member configured to direct jets of cooling fluid received via the fluid inlet lumen that are directed at the surface of the outer expandable member to provide cooling to the outer expandable member (¶[0034] discusses the coolant as being ejected from the plurality of ports into the interstitial space between the balloons, so as to contact the inner surface of the outer balloon and inflate the outer balloon).
In accordance with the above rejection of claim 25, Wittenberger further teaches the outer expandable member as comprising the plurality of electrodes (¶Abstract).
Regarding claim 28, Wittenberger teaches the ablation catheter of Claim 27, wherein the multiple lumens further comprise a fluid outlet lumen configured to remove the cooling fluid delivered by the jets from the outer expandable electrode support structure and from the ablation catheter (Fig. 2; exhaust lumen 46).  
Regarding claim 29, Mallin teaches the ablation catheter of Claim 28, wherein the multiple lumens further comprise a guidewire lumen configured to receive a guidewire to facilitate tracking of the catheter over a guidewire (¶[0039] discusses the shaft as containing one or more lumens therethrough, such as a guidewire lumen).  
Regarding claim 30, Wittenberger teaches the ablation catheter of Claim 29, further comprising a catheter hub assembly comprising multiple ports, each coupled to a respective one of the multiple lumens (Fig. 1; umbilical system 16; having multiple separate umbilical: a coaxial umbilical 36, an electrical umbilical 38 and a vacuum umbilical 40).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0196740 A1 to Mallin et al. (herein after “Mallin”) in view of U.S. Patent Publication No. 2012/0035601 A1 to Wittenberger (herein after “Wittenberger”) further in view of U.S. Patent Publication No. 2013/0178910 A1 to Azamian et al. (herein after “Azamian”), U.S. Patent Publication No. to 2010/0152731 A1 to de la Rama et al. (herein after “de la Rama”), U.S. Patent No. 6,235,022 to Hallock et al. (herein after “Hallock”), and U.S. Patent Publication No. 2004/087936 A1 to Stern et al. (herein after “Stern”).
Regarding claim 12, Mallin in view of Wittenberger teaches an ablation catheter of Claim 11. Mallin further teaches the catheter wherein there is an annular gap between the inner expandable member and the outer expandable member (Fig. 3; interstitial space 76). 
However, Mallin/Wittenberger fail to teach the ablation catheter wherein the inner expandable member comprises an inflatable member, wherein the at least one electrode has a surface area between 8 mm2 and 16 mm2, wherein each of the outlet orifices has a diameter of between 0.05 mm and 0.25 mm, wherein a flow rate of the cooling fluid ranges from 0.1 to 1.0 mL/second, and wherein a length of the outer expandable member is between 10 mm and 30 mm. 
Azamian teaches an ablation catheter system using radiofrequency energy to ablate tissue of a patient (¶[0010]). The catheter comprising one or more RF ablation electrodes to treat diseases, such as diabetes (¶[0028]).
Azamian further teaches the electrodes of the ablation catheter as having a surface area between 8 mm2 and 16 mm2 (¶[0125]). 
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Azamian into the device of Mallin/Wittenberger as a reasonable and known electrode surface area for a similar device.
de la Rama teaches an electrode catheter used for delivering therapy to a body part (¶[0003]). The catheter having a lumen for providing cooling solutions to the electrode (¶[0054]).
de la Rama further teaches the openings of enabling fluid flow to the tip assembly as having a diameter of between 0.05 mm and 0.25 mm (¶[0056]).
Therefore, it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of de la Rama into the device of Mallin/Wittenberger as a reasonable and known size of diameter of a coolant outlet orifice.

Hallock teaches a radiofrequency system and apparatus for cooled ablation for ablating tissue in the wall of the heart of a patient (¶Abstract). The cooled ablation system comprising a pump coupled to the ablation apparatus for providing cooled liquid to ablation electrodes (¶Abstract).
Hallock further teaches the flow rate of the cooling fluid as ranging from 0.1 to 1.0 mL/second (Col. 5, Lines 15-30).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Hallock into the device of Mallin/Wittenberger as a reasonable and known cooling fluid flow rate.
Stern teaches a system for treating a tissue site (¶Abstract), utilizing an electrode balloon catheter (¶[0091]).
Stern further teaches the length of the balloon as being between 10mm and 30mm (¶[0096]).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Stern into the device of Mallin/Wittenberger as a reasonable and known length of a catheter balloon containing electrodes.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0196740 A1 to Mallin et al. (herein after “Mallin”) in view of U.S. Patent Publication No. 2012/0035601 A1 to Wittenberger (herein after “Wittenberger”) further in view of U.S. Patent Publication No. 2013/0178910 A1 to Azamian et al. (herein after “Azamian”).
Regarding claim 17, Mallin further teaches the ablation catheter of Claim 11, wherein the at least one lumen further comprises a guidewire lumen configured to facilitate tracking of the ablation catheter over a guidewire to a location (¶[0039] discusses the shaft as containing one or more lumens therethrough, such as a guidewire lumen).
In accordance with the above rejection of claim 1 Wittenberger further teaches the catheter as being guided to a location within arteries of the patient.
However, Mallin/Wittenberger fails to teach the catheter being guided to a location specifically within a hepatic artery.  
Azamian teaches an RF ablation catheter comprising a balloon catheter (¶[0033]).
Azamian further teaches delivering the catheter within a vessel such as the hepatic artery (¶Abstract).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Azamian into the device of Mallin/Wittenberger to treat diseases such as diabetes (¶Abstract). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US 2013097494 A1- an expandable balloon member with an inner balloon and an outer balloon, the inner balloon having an inlet, the outer balloon having an outlet, and the inner balloon having a plurality of pores for dispersing coolant between the inner and outer balloons (Fig. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.R.L./Examiner, Art Unit 3794                                                                                                                                                                                                        
	/JOSEPH A STOKLOSA/               Supervisory Patent Examiner, Art Unit 3794